IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :          No. 2444 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 7 DB 2018
                                :
           v.                   :          Attorney Registration No. 63957
                                :
JAMES GREGORY CIRILANO,         :          (Allegheny County)
                                :
                                :
                Respondent      :




                                      ORDER


PER CURIAM


      AND NOW, this 25th day of January, 2018, upon consideration of the Verified

Statement of Resignation, James Gregory Cirilano is disbarred on consent from the Bar

of the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with

the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).